Citation Nr: 9907587	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to restoration of pension benefits for the period 
from November 1, 1983 through July 20, 1987, to include 
whether there was clear and unmistakable error in the August 
1983 or June 1986 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



REMAND

The veteran had active service from February 1954 to January 
1956.

The veteran was in receipt of a permanent and total 
disability rating for pension purposes from December 1972 
based on a 70 percent evaluation for schizophrenic reaction.  
In August 1983, the RO proposed reducing the veteran's 
evaluation for schizophrenia from 70 percent to 
noncompensable and thus terminating the pension entitlement.  
His evaluation was reduced as of November 1, 1983.  After the 
submission of additional evidence, the RO confirmed its 
decision in rating decisions in December 1983 and February 
1984.  In March 1984, the veteran filed a notice of 
disagreement.  

In August 1985, the veteran had a hearing.  In June 1986, a 
rating decision assigned a 50 percent rating for a dysthymic 
disorder, amending the August 1983 rating decision, but did 
not restore the pension benefits.  On July 15, 1986, he was 
informed of this decision and of his appeal rights, and he 
did not respond.  On July 21, 1987, the veteran's attorney 
requested a hearing.  A subsequent rating decision in June 
1995 granted the effective date of July 21, 1987 for the 
restoration of pension benefits. 

The issue developed on appeal was entitlement to an earlier 
effective date for the award of pension benefits.  Implicit 
in that claim and in the arguments presented by the veteran, 
is the issue of whether clear and unmistakable error occurred 
in the rating decisions of August 1983 or June 1986.  
Therefore, the issue on appeal has been rephrased to 
entitlement to restoration of pension benefits for the period 
from November 1, 1983, through July 20, 1987, to include 
whether there was clear and unmistakable error in the August 
1983 or June 1986 rating decisions. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has promulgated a three- pronged test to determine 
whether clear and unmistakable error is present in a prior 
final determination:

(1) [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc).

The RO has not considered whether clear and unmistakable 
error occurred in these prior decisions, and it should 
consider that issue and the contentions the veteran has made 
with respect to it before the Board undertakes to address 
that same issue.  The veteran has contended that his 
entitlement to pension benefits was severed pursuant to a 
"Giusti Bravo" review.  (Reference is to the class action 
lawsuit rto Rico, who had their evaluations 
reduced as a result of a mass review conducted on or after 
January 8, 1982.  Pursuant to a Stipulation and Order entered 
in that case, special procedures for handling the claims and 
appeals of class members are required.)  The Board notes that 
this case has not been identified as one involving a Giusti 
Bravo mass review or appeal.  Should the RO determine on 
remand that the case should have been identified as one 
subject to the Stipulation and Order in that case, it should 
take all appropriate steps to assure compliance with the 
requirements of same.

The veteran contends that the RO did not consider 38 U.S.C.A. 
§ 7104(a) and 38 C.F.R. §§ 4.1, 4.2, and 4.130.  He stresses 
that the RO did not apply the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 when his schizophrenic reaction was 
reduced in August 1983.  He maintains that the RO did not 
consider his Social Security records and failed to evaluate 
him under 38 U.S.C.A. § 1502(a)(1)(West 1991) and under 
38 C.F.R. §§ 3.340 and 4.15.  He maintains that when a rating 
has been reduced without observation of applicable law and 
regulations, it is void ab initio and the pension must be 
reinstated.  He claims the VA should have granted him an 
effective date of November 1, 1983 when it restored his 
entitlement to pension.   

In view of the contentions advanced, this case is remanded to 
the RO for the following:

1.  In view of the veteran's contention 
that his rating was reduced subject to 
the mass review and is subject to Giusti 
Bravo guidelines, determine whether that 
is the case.  If it is, undertake such 
processing and handling as is required 
pursuant to the Stipulation and Order in 
that case.  If it is not, place 
documentation in the claims file 
indicating why the case does not fall 
within that special category of claims, 
notify the veteran, and proceed with the 
following.

2.  Readjudicate the veteran's claim as 
restoration of pension benefits from 
November 1, 1983 through July 20, 1987, 
to include the issue of whether the 
rating decisions of August 1983 and June 
1986 contained clear and unmistakable 
error.  The RO must consider the 
contentions advanced by the veteran as 
well as the cited law and regulations, 
including 38 C.F.R. §§ 3.344 and 3.343.  
If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and provided the opportunity 
to respond thereto.

While this case is in remand status, the 
veteran and his representative are free 
to submit additional evidence and 
argument to the RO on the question at 
issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


